Case 18-22396-CMB   Doc -1    Filed 12/06/19 Entered 12/06/19 11:43:40   Desc
                             Exhibit Page 1 of 4
Case 18-22396-CMB   Doc -1    Filed 12/06/19 Entered 12/06/19 11:43:40   Desc
                             Exhibit Page 2 of 4
Case 18-22396-CMB   Doc -1    Filed 12/06/19 Entered 12/06/19 11:43:40   Desc
                             Exhibit Page 3 of 4
Case 18-22396-CMB   Doc -1    Filed 12/06/19 Entered 12/06/19 11:43:40   Desc
                             Exhibit Page 4 of 4
